Title: To Benjamin Franklin from Sir James Nicolson, 12 August 1783
From: Nicolson, Sir James
To: Franklin, Benjamin


          
            August 12. 1783. Grande Rue de Passy La maison près celle De Monsr Le Comte
              Destaing
          
          Sir James Nicolson presents Compliments to Doctor Franklin and is
            somewhat surprized to find out, only since his visit to the Doctr., that his Grandson
            had been received, out of respect to the Doctor’s great merit, by Lady Nicolson and that
            he had concealed her Ladyship’s portrait in miniature, under pretence of putting a glass
            to it. Sir James insists on the restoration of it, as his Lady does on all letters, that
            may have passed on the subject. He hopes that the Doctr. will grant all the merit due to
            the prudent method he has taken, having no time to lose, being on his departure for
            England.
          
            N.B. an immediate answer is
              expected. as the Doctor’s grandson, long before this, has refused complying with Lady
              Nicolson’s request—
          
         
          Addressed: Doctor Franklin / &c / à
            son Hotel / a Passy
          Notation: J. Nicolson Passy 12 Aug.
            83
        